Citation Nr: 1819807	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  10-45 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	David Rogers, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1969 to January 1972, including in the Republic of Vietnam.  The Veteran passed away in July 2008; the Appellant is his widow.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2013, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In a December 2017 Correspondence, the Appellant, through her representative, requested an additional Board hearing; however, the Appellant is not entitled to another Board hearing because the issue on appeal was already addressed during the June 2013 hearing.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2017).

In January 2014, the Board referred this case for a Veteran's Health Administration (VHA) medical opinion, which was rendered in March 2014.  In June 2014, the Board requested clarification of the March 2014 VHA medical opinion.  In January 2015, the Board denied the issue herein.  In September 2016, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision that vacated the January 2015 Board decision and remanded the issue herein for further development.  In April 2017, the Board remanded for further development.  Substantial compliance was achieved because the May 2017 opinion discusses the relevant evidence, including references to the Veteran's "atherosclerotic" changes and calcifications and whether this is demonstrative of ischemic heart disease (IHD).  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The death certificate indicates that the Veteran's cause of death was shock resulting from bleeding secondary to a femoral catheter insertion and that end-stage renal disease was the underlying cause.

2.  At the time of his death, the Veteran was not service-connected for any disabilities.

3.  The Veteran's "atherosclerotic" changes and calcifications have not been shown by the probative evidence to be demonstrative of ischemic heart disease.  

4.  The probative evidence does not warrant service connection for hypertension, end-stage renal disease, or shock due to bleeding secondary to femoral catheter insertion.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C. §§ 1110, 1131, 1310 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

For service connection to be granted for the Veteran's cause of death, the probative evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death, such that either: (1) a cause of the Veteran's death is or should be service connected; or (2) a service-connected disability caused the Veteran's death.  See 38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

The Veteran's cause of death was shock resulting from bleeding secondary to a femoral catheter insertion, with end-stage renal disease as the underlying cause.  See July 2008 death certificate.  At the time of death, the Veteran was not service-connected for any disabilities; however, the Appellant generally contends that the following warrant posthumous service connection, as they either caused or contributed substantially or materially to the Veteran's death: (1) shock from bleeding after femoral catheter insertion; (2) end-stage renal disease; (3) hypertension; and/or (4) ischemic heart disease (IHD).  See September 2007 application; October 2009 statement; June 2013 transcript; May 2014 correspondence; February 2017 brief; September 2017 correspondence.  Because the Appellant does not have the medical background necessary to provide etiological opinions, the Board defers to the probative medical opinions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Based on the probative evidence below, service connection for the Veteran's cause of death is not warranted.

IHD

The Veteran's service records indicate service in the Republic of Vietnam from January 1970 to December 1970; as such, the Veteran is presumed to have been exposed to an herbicide agent.  38 U.S.C. § 1116(f) (West 2012); 38 C.F.R. § 3.307(a)(6).  VA regulations provide for presumptive service connection for in-service exposure to herbicide agents that results in one of the enumerated disabilities or death.  38 C.F.R. § 3.309(e).  Shock from bleeding, renal disease, and hypertension are not among the enumerated disabilities; however, presumptive service connection for IHD is allowed.  Id.  In this case, the Appellant contends that, although never diagnosed with IHD before death, the Veteran's "atherosclerotic" changes and calcifications were demonstrative of IHD.  See September 2017 correspondence.  Of note, the representative argued that the Court found 'that a plain reading' of the Veteran's medical records revealed IHD; however, the Court did not concede that fact.  See September 2016 Memorandum Decision (directing the Board to seek further medical opinion to determine whether the atherosclerotic changes and calcifications were demonstrative of IHD); September 2017 correspondence.  Crucially, after seeking further medical opinion, the Board finds that the Veteran's "atherosclerotic" changes and calcifications have not been shown by the probative evidence to be demonstrative of IHD.  

Further medical opinion was sought from the May 2017 examiner, who thoroughly explained that it is not uncommon to see atherosclerotic changes in older patients and that aortic arch calcification grade is positively related to age, pulse pressure, diabetes, and renal dysfunction; the examiner indicated that these findings are not surprising for a middle-aged man with renal disease.  The May 2017 examiner further opined that, although a May 2007 echocardiogram showed left ventricular hypertrophy due to hypertension and end-stage renal disease, the echocardiogram did not show any ischemia and the Veteran was never diagnosed with heart disease or IHD and never had a documented history of heart attack, hospitalization for heart disease, or treatment for heart disease.  The May 2017 examiner cited medical literature in support of his opinion.  Because the May 2017 examiner considered the evidence and contentions and provided sufficient rationale to support the conclusions, the Board finds his opinion highly probative.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the Board finds that the Veteran's "atherosclerotic" changes and calcifications were not demonstrative of IHD and that presumptive service connection for IHD is not warranted. 
The Veteran's inability to prevail on a presumptive basis does not foreclose his opportunity to prevail on a direct basis; however, direct service connection is not warranted in this case.  Combee v. Brown, 34 F.3d 1039, 1043-33 (Fed. Cir. 1994).  To prevail on a direct service connection claim, there must be competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The third element of the claim remains unsatisfied, as the preponderance of the evidence fails to establish that the left ventricular hypertrophy was more likely than not caused or aggravated by the Veteran's service.  See May 2017 examination report (left ventricular hypertrophy was due to hypertension and end-stage renal disease, which, as discussed below, are not entitled to service connection).
 
Hypertension

Presumptive service connection based on chronicity is not warranted because this disease did not become manifest to a degree of 10 percent or more within one year from the date of separation.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The May 2017 examiner explained that the Veteran's in-service, elevated blood pressure readings only occurred when he had acute appendicitis that required an emergent appendectomy; however, service medical records showed normal entrance and separation blood pressure readings and the Veteran's hypertension did not develop until later in life.  Accordingly, the examiner concluded that it was less likely than not that the Veteran's hypertension manifested within one year from the date of separation.  

Presumptive service connection based on herbicide agent exposure is also not warranted because, as previously discussed, hypertension is not among those disorders enumerated as presumptively associated with exposure.  38 C.F.R. § 3.309(e).  Further, the May 2017 examiner thoroughly considered whether current medical literature supported a direct link between hypertension and herbicide agent exposure; however, after citing to and discussing several articles that were potentially favorable to the claim, the examiner concluded that the literature did not show a significant mortality risk due to hypertension for Vietnam Veterans compared to non-Vietnam Veterans.  Therefore, based on the medical evidence of record, the Board finds that the Veteran's hypertension does not warranted direct service connection either.  Combee v. Brown, 34 F.3d 1039, 1043-33 (Fed. Cir. 1994).  

Renal Disease and Shock

As previously discussed, neither renal disease nor shock are among those disorders enumerated as entitled to presumptive service connection based on herbicide agent exposure or chronicity.  38 C.F.R. § 3.309(a), (e).  Additionally, neither has been shown by the probative evidence to be directly associated with exposure.  Regarding the end-stage renal disease, the May 2017 examiner emphasized the Veteran's March 2008 report of not starting dialysis until 2001, almost 30 years after separation.  See March 2008 statement.  Further, the examiner highlighted that the end-stage renal disease was caused by the hypertension, which, as previously discussed, is not entitled to service connection.  Regarding the shock, the examiner noted that it was due to bleeding secondary to a femoral catheter.  However, as previously discussed, the probative evidence fails to show that the femoral catheter was placed because of any service-connectable disability.  Therefore, the Board finds that neither the Veteran's renal disease nor shock warrants service connection.  

In sum, based on the aforementioned evidence, none of the aforementioned disabilities warrant posthumous service connection and further discussion about whether they caused or contributed substantially or materially to the Veteran's death is moot.  


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


